BETTS, District Judge.
The law does not require the merchant appraisers to act in the presence of importers of goods, their agents, or consignees.
General allegations in a protest, that the appraisers were prejudiced, or incompetent, or not duly qualified, need not be regarded by the collector, when the particulars constituting the disqualifications charged are not set forth specifically. It is not alleged, in the protest, that the plaintiffs are not owners of the goods; nor that the owners are the producers, and not the purchasers of them; nor that the merchant appraiser was sworn by a public appraiser. Accordingly, none of those points can be now considered by the court, on the question of the misconduct of the collector in levying the duties or fees complained of.
Judgment for defendant.